—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 27, 1997, convicting defendant, after a jury trial, of assault in the first degree and unlawful imprisonment in the first degree (three counts), and sentencing him to a term of 10 to 20 years, to run concurrently with three consecutive terms of 1 year, unanimously affirmed.
Defendant’s statement during the course of the crime that the money he was seeking to recover “came from a lot of drugs that he sells” was admissible as inextricably interwoven with the crimes charged (see, People v Vails, 43 NY2d 364), as well as to explain why defendant and his codefendant engaged in violent self-help measures rather than reporting the theft to the police. This evidence was directly relevant to credibility issues raised by the defense and was not unduly prejudicial, particularly in light of the court’s suitable limiting instructions.
The court’s brief remark correcting a prospective juror’s mistaken impression that defendant, who was tried in absentia, was not “able” to testify, was proper. The court’s thorough instructions cautioning the jury against drawing any unfavorable inferences from defendant’s absence or from the fact that he did not testify prevented any prejudice.
We perceive no abuse of sentencing discretion and find no basis for reduction of sentence. Concur — Nardelli, J. P., Tom, Rubin, Andrias and Buckley, JJ.